Name: Commission Regulation (EEC) No 990/91 of 22 April 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/6 Official Journal of the European Communities 24. 4 . 91 COMMISSION REGULATION (EEC) No 990/91 of 22 April 1991 on the supply of various consignments of cereals as food aid food aid (4), as amended by Regulation (EEC) No 790/91 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (J) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 28 584,88 tonnes of cereals ; ^ Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexe, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . O OJ No L 136, 26 . 5. 1987, p. 1 . o OJ No L 204, 25 . 7 . 1987, p . 1 . O OJ No 1 81 , 28 . 3 . 1991 , p . 108 . 24. 4. 91 Official Journal of the European Communities No L 104/7 ANNEX I LOT A 1 . Operation No (') : 1 254/90 2. Programme : 1990 3 . Recipient (9) : Comores 4. Representative of the recipient F) : M. Ahmed Abdallah Sourette , Ministre des finances , de 1 Ã ©conomie, du budget et du plan , BP 324, Moroni (tel . 217 67  Moroni) 5. Place or country of destination : Comores 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7 . Characteristics and quality of the goods (') : see list published in OI No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 833 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one (two parts, A1 : 500 tonnes ; A2 : 333 tonnes) 10 . Packaging and marking(4) : see list published in OJ No C 2.16, 14. 8 . 1987, p. 3 (under II.B.l (a)) Marking on the bags in letters at least 5 cm high : 'ACTION N ° 1254/90 / RIZ / COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 11 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A1 : Moroni (Grande Comore) ; A2 : Mutsamudu (Anjouan) 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15 . 6. 1991 18 . Deadline for the supply : 15. 7. 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 12 noon on 6. 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 5 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  29. 6 . 1991 (c) deadline for the supply : 29 . 7 . 1991 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire , Attention Mr N. Arend, Batiment Loi 120 , bureau 7/46, 200 rue de la Loi , B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (6) : refund applicable on 29 . 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) No L 104/8 Official Journal of the European Communities 24. 4 . 91 LOTS B, C and D 1 . Operation No ('): see Annex II 2. Programme : 1990 3 . Recipient (9) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel . 734 55 80, telex 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient ( 2) : see Annex II 5 . Place or country of destination : see Annex , II 6 . Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality df the goods (J)(' °) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity 600 tonnes (1 440 tonnes of cereals) 9 . Number of lots : three (Lot B : 300 tonnes ; Lot C : 100 tonnes ; Lot D : 200 tonnes) 10 . Packaging and marking (4) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization (*) : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : Lot B : Alger ; Lot C : Tunis-Rades ; Lot D : Hodeida 1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lots B and D : 1  15 . 6. 1991 ; Lot C : 1  16 . 9 . 1991 18 . Deadline for the supply : Lots B and D : 30 . 6 . 1991 ; Lot C : 24. 9 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 6. 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon 21 . 5 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lots B and D : 15  29 . 6 . 1991 ; Lot C : 16 . 9 . 1991 (c) deadline for the supply : Lots B and D : 14. 7. 1991 ; Lot C : 24 . 9 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ( ¢') : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend , Batiment Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Brussels (telex AGREC 22037 B or 25670 B) 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) 24. 4. 91 Official Journal of the European Communities No L 104/9 LOT E 1 . Operation No (') : 1270/90 2. Programme : 1990 3 . Recipient (9) : Ligue des Societes de la Croix-Rouge et du Croissant-Rouge, Service Logistique, BP 372, CH-1211 Geneve 19 ; tel . 734 55 80, telex 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) : Cruz Roja Boliviana, Ave . Simon Bolivar n ° 1515, La Paz ; tel . 34 09 48 / 32 65 68 , telex 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (') ("') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.9) 8 . Total quantity : 120 tonnes (206,88 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3) In 20-foot containers Marking on the bags in letters at least 5 cm high : 'ACCIÃ N N0 1270/90 / a red cross / COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (L1CROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ' 11 . Method of mobilization ( l2) : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Almacenes de la Cruz Koja , Calle Cuba n ° 1 1 55, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  9 . 9 . 1991 18 . Deadline for the supply : 30. 10 . 1 99 1 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6 . 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 5 . 1991 (b) period for making the goods available at the port of shipment , where the supply is awarded at the port of shipment stage : 1  9 . 9 . 1991 (c) deadline for the supply : 30 . 10 . 1991 22. Amount , of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Brussels (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38 ) No L 104/ 10 Official Journal of the European Communities 24. 4. 91 LOTS F and G 1 . Operation Nos (') : 961 /89 and 1258/90 2. Programme : 1989 and 1990 3. Recipient (9) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-121 1 Geneva 19 ; tel . 734 55 80 , telex 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient ^): Croissant-Rouge Algerien, 15 bis , boulevard Mohamed V, Alger ; tel . 264 57 27/28 ; telex Hilal 67356 DZ or 66442 CRA DZ 5. Place or country of destination : Algeria 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (J) ( H&gt;) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 600 tonnes (822 tonnes of cereals) 9 . Number of lots : two (Lot F : 300 tonnes ; Lot G : 300 tonnes) 10 . Packaging and marking (4) (") : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags in letters at least 5 cm high : 'ACTION n0 961 /89 (or ACTION n0 1258/90) / a red crescent with the points facing to the right / FARINE DE FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ­ ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Alger 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15 . 6 . 1991 18 . Deadline for the supply : 30 . 6 . 1991 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 5 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  29. 6 . 1991 (c) deadline for the supply : 14. 7. 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brussels (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (^ : refund applicable on 29 . 4 . 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) 24. 4. 91 Official Journal of the European Communities No L 104/ 11 LOTS H and I 1 . Operation Nos ('): 1276 and 1263/90 2. Programme : 1990 3 . Recipient (9) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 ; tel . 734 55 80, telex 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) : Croissant-Rouge Tunisien, 19, rue d'Angleterre, Tunis 1000, telex 14524 HILAL TN, tel . 24 06 30/24 55 72 5 . Place or country of destination : Tunisia 6 . Product to be mobilized : Lot H : durum wheat ; Lot I : common wheat 7 . Characteristics and quality of the goods (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.2) : Lot H ; (under II.A) : Lot I 8 . Total quantity : 400 tonnes 9 . Number of lots : two (Lot H : 200 tonnes ; Lot 1 : 200 tonnes) 10 . Packaging and marking (4)(") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market f) 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis-Rades 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot H : 15  30 . 5 . 1991 ; Lot 1 : 15  30 . 9 . 1991 18 . Deadline for the supply : Lot H : 15 . 6 . 1991 ; Lot I : 10 . 10 . 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6 . 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 5 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot H : 29 . 5  14. 6 . 1991 ; Lot I : 15  30. ,9 . 1991 (c) deadline for the supply : Lot H : 29 . 6 . 1991 ; Lot I : 10 . 10 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120 , bureau 7/46, 200 rue de la Loi , B-1049 Brussels ^ (telex 22037 AGREC B or 25670 B) 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) No L 104/ 12 Official Journal of the European Communities 24. 4. 91 LOT K 1 . Operation Nos (') : 57 to 59/7.1 2 . Programme : 1991 3 . Recipient (9) : Euronaid, Rhijngeesterstraatweg 40 , PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ . No C 103, 16. 4. 1987 5. Place or country of destination : Sudan 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods ( ¢') ( u) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 23 716 tonnes 9 . Number of lots : one (three parts , Kl : 9 000 tonnes ; K2 : 10 000 tonnes ; K3 : 4 716 tonnes) 10 . Packaging and marking (4)(u) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12 . Stage of supply ("): free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : before 15 . 6 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 5. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 5 . 1991 (b) period for making the goods available at the port of shipment : before 15 . 6 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders ( s) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brussels (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 , 4. 1991 , fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38 ) 24. 4. 91 Official Journal of the European Communities No L 104/13 Notes : , i (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (J) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium- 134 and - 137 and iodine-131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin (Lots B, C, D, E, F, G , H I and K),  phytosanitary certificate (Lots B, C, D, F, G, H, I and K). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the . goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 . (6) Commission Regulation (EEC) No 2330/87 (OJ No .L 210 , 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24 . 7. 1989, p. 10), is applicable as regards the export refunds and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes . (7) Commission delegate to be contacted by the successful tenderer : M Aubenas, DÃ ©lÃ ©guÃ ©, CCE, BP 559 Moroni ; tel . 73 31 91 , telex 212 DELCEC KO. (") The shipping documents must be authenticated by the diplomatic representative in the exporting country. (9) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution . ("') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of fumigation (Lots B, D, E, F and G). (") To be delivered on standard pallets , wrapped in plastic shrinked cover. ( I2) Gift certificate legalized by a consulate of Bolivia . (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam . (N) Radiation certificate legalized by a consulate of Sudan . ( I5) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. AN EX O II  BI LA G II  A N H A N G II  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã  //  A N N EX II  A N N EX E II  AL LE GA TO II  BI JL A G E II  AN EX O II No L 104/ 14 Official Journal of the European Communities 24. 4. 91 D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot D Ã ©s ig na tio n du lo t D es ig na zi on e de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (e n to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To ta l qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (e n to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (e m to ne la da s) Ca nt id ad es pa rc ial es (e n to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti el le s (e n to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc ia is (e m to ne la da s) B en ef ic ia ri o M od ta ge r Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic ia ry B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic ia ri o Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦s en ta nt V er tre te r de s B eg Ã ¼n st ig te n Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio V er te ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa is de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de st in at ai re Pa es e de st in at ar io B es te m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll' im ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m B 30 0 L ic ro ss Cr oi ss an t-R ou ge alg Ã ©r ien , 15 bi s bo ul ev ar d M oh am ed V , A lg er (tÃ © l. : 26 4- 57 27 28 ; tÃ ©l ex :h ilu i 67 35 6 ou 66 44 2 CR A D Z) A lg Ã ©r ie ' A ct io n n0 12 44 /9 0 / (') / Ri z / A ct io n de la Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L ic ro ss ) / D on de la Co m m un au tÃ © Ã ©c on om iq ue eu ro pÃ © en ne / Po ur di str ib ut io n gr at ui te / A lg er C 10 0 L ic ro ss Cr oi ss an t-R ou ge tu ni sie n, 19 , ru e d'A ng let er re , Tu ni s 10 00 (tÃ © l. : 24 0 63 0 ; tÃ © le x : 14 52 4 H IL A L TN ) T u n is ie A ct io n n0 12 62 /9 0 / (') / Ri z bl an ch i us in e A ct io n de la Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L ic ro ss ) / D on de la C om m un au tÃ © Ã ©c on om iq ue eu ro pÃ © en ne /P ou rd ist rib ut io n gr at ui te /T un is D 20 0 L ic ro ss Re d C re sc en t So ci et y of th e Y em en A ra b Re pu bl ic , H ea d Of fic e, Bu ild in g N o 10 , St re et 26 Se pt em be r, Sa na 'a , Y em en Ar ab R ep ub lic (te l. 20 31 31 /3 2/ 33 ; te le x 31 24 H IL A L Y E) Y em en A ra b R ep ub lic A ct io n N o 12 74 /9 0 / (') / Ri ce / G ift of th e Eu ro pe an Ec on om ic C om m un ity / A ct io n of th e Le ag ue of Re d Cr os s an d Re d Cr es ce nt So ci et ie s (L ic ro ss ) / Fo r fre e di st rib ut io n / Sa na 'a D es ig na ci Ã ³n de l lo te P ar ti B ez ei ch nu ng de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot D Ã ©s ig na tio n du lo t D es ig na zi on e de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (en to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To ta l qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (e n to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (e m to ne la da s) Ca nt id ad es pa rc ia le s (e n to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti el le s (e n to nn es ) Q ua nt ita tiv i pa rz ia li (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc ia is (e m to ne la da s) B en ef ic ia ri o M od ta ge r Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic ia ry B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ¡ ri o Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦ se nt an t V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio V er te ge nw oo rd ig er va n de be gu ns tig de · Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa Ã ­s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de st in at ai re Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at ar io In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll' im ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m H 20 0 L ic ro ss T un is ie A ct io n n ° 12 67 /9 0 /( ') / Fr om en td ur /A ct io n de .l a Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / D on de la C om m un au tÃ © Ã ©c on om iq ue eu ro pÃ © en ne / Po ur di st rib ut io n gr at ui te / Tu ni s . I 20 0 L ic ro ss T un is ie A ct io n n ° 12 63 /9 0 / (') / Fr om en t te nd re / A ct io n de lÃ Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / D on de la C om m un au tÃ © Ã ©c on om iq ue eu ro pÃ © en ne / Po ur di str ib ut io n gr at ui te /T un is K 23 71 6 K 1 : 9 00 0 E ur on ai d S ud an A ct io n N o 57 /9 1 / W he at / Su da n / 91 1 11 3 / P or t S ud an K 2 : 10 00 0 E ur on ai d S ud an A ct io n N o 58 /9 1 / W he at / S ud an / 91 54 06 / P or t S ud an K 3 : 4 7 1 6 E ur on ai d S ud an A ct io n N o 59 /9 1 / W he at / Su da n / 91 74 03 / P or t S ud an (') U na m ed ia lu na ro ja co n las pu nt as or ie nt ad as ha ci a la de re ch a. (') En rÃ ¸ d ha lv m Ã ¥n e, hv is sp id se r ve nd t m od hÃ ¸ jre . (') Ei n H al bm on d, de ss en En de n na ch re ch ts ge ric ht et sin d. (') Ã Ã  Ã Ã ¸ Ã Ã ® Ã ·Ã ¼ Ã ¹Ã  Ã ­Ã » Ã ·Ã ½ Ã ¿Ã  Ã ¼Ã µ Ã Ã ± Ã ¬Ã º Ã Ã ± ÃÃ  Ã ¿Ã  Ã ±Ã ½ Ã ±Ã  Ã ¿Ã » Ã ¹Ã  Ã ¼Ã ­ Ã ½Ã ± ÃÃ  Ã ¿Ã  Ã Ã ± Ã ´Ã µ Ã ¾Ã ¹ Ã ¬. (') A re d cr es ce nt wi th th e po in ts fa cin g to th e rig ht . (') Un cr oi ss an t ro ug e, po in te s or ie nt Ã ©e s ve rs la dr oi te . (') Un a m ez za lu na ro ssa co n le pu nt e riv ol te ve rso la de str a. (') Ee n ro de ha lv e m aa n, wa ar va n de pu nt en na ar re ch ts zij n ge ric ht . (') Um cr es ce nt e ve rm el ho co m as po nt as or ie nt ad as pa ra a di re ita . 24. 4. 91 Official Journal of the European Communities No L 104/15